DETAILED ACTION

Response to Amendment
The amendment to the claims filed on 25 February 2022 are entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. While polymers with polyquaternary ammonium groups are known, the specific triblock copolymer recited by claim 5 is not taught by the prior art. The closest prior art is considered to be previously cited Park et al. (J. Am. Chem. Soc., 2018, vol. 140, pages 4244-4252). 	Park et al. discloses macromolecular chemotherapeutics which show excellent activity against multiple cancer cell lines by selectively binding and lysing cancer cell membranes (abstract). The polymers have a polyethylene glycol block (A) a linking block (B) and a charged quaternary ammonium polycarbonate block (C) (figure 2). Additionally and alternatively, Park et al. suggests two types of charged polycarbonate monomers for preparing blocks (figure 2), and using both can provide two charged blocks. However, the specific polymers claimed are not taught therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 




/Brian Gulledge/Primary Examiner, Art Unit 1699